Name: Commission Regulation (EC) No 2129/1999 of 6 October 1999 on tenders submitted under the invitation to tender for beef put up for sale in Regulation (EC) No 2018/1999
 Type: Regulation
 Subject Matter: marketing;  animal product;  trade policy
 Date Published: nan

 EN Official Journal of the European Communities7. 10. 1999 L 261/27 COMMISSION REGULATION (EC) No 2129/1999 of 6 October 1999 on tenders submitted under the invitation to tender for beef put up for sale in Regulation (EC) No 2018/1999 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal (1), as last amended by Regulation (EC) No 1633/ 98 (2), and in particular Article 7(3) thereof, Whereas: (1) quantities of beef fixed by Commission Regulation (EC) No 2018/1999 (3) have been offered for sale by periodic invitation to tender; (2) pursuant to Article 9 of Commission Regulation (EEC) No 2173/79 (4), as last amended by Regulation (EC) No 2417/95 (5), minimum sales prices for the meat offered for tender are to be fixed in the light of the tenders received; whereas, for the invitation to tender referred to in Article 2(1)(c) of Regulation (EC) No 2018/1999, the tenders received do not allow minimum prices to be fixed; (3) the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 No action shall be taken on the basis of the tenders submitted under the invitation to tender referred to in Article 2(1)(c) of Regulation (EC) No 2018/1999. Article 2 This Regulation shall enter into force on 7 October 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 October 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 148, 28.6.1968, p. 24. (2) OJ L 210, 28.7.1998, p. 17. (3) OJ L 249, 22.9.1999, p. 9. (4) OJ L 251, 5.10.1979, p. 12. (5) OJ L 248, 14.10.1995, p. 39.